Ed. F. McFaddin, Associate Justice (dissenting). My dissent is because there are two items in the Guardian’s account which should have been disallowed by the Probate Court. These two items relate to the case of Omohundro v. Erhart, and are: (1) the $200.00 attorney’s fee allowed Mr. "Walther in that case; and (2) the amount of $115.10 allowed as brief costs in that case. These items should have been paid by Mrs. Erhart personally, and not by the Guardian of the Estate of Mrs. Shader. I have carefully examined the transcript and the briefs in the case of Omohundro v. Erhart, No. 1496 in this Court, decided March 17, 1958 and reported in 228 Ark. 910, and 311 S. W. 2d 309. I cannot see how the Guardian of Mrs. Shader’s estate should pay the fee of Mrs. Erhart’s attorney and brief costs in that case, any more than the Guardian of Mrs. Shader’s estate should pay the fee of Mrs. Omohundro’s attorney and her brief costs in the same case. In the trial in the Probate Court (from which came the appeal to this Court in said case No. 1496), the record shows that Hon. Chas. L. Carpenter appeared for Mrs. Omohundro, and Hon. Glenn Walther appeared for Mrs. Erhart; neither of the attorneys appeared for the Guardian. The case was styled in this Court, Lehte S. Omohundro v. Delphine S. Erhart. The appearances of these attorneys were for the appellant and the appellee: no one appeared for the Guardian of the estate of Mrs. Shader. By no stretch of the imagination can I see how the majority can now say that the Guardian of the estate of Mrs. Shader was a party to that litigation so as to justify the Guardian in paying the attorney’s fee and the brief costs of Mrs. Erhart. They were items that should have been paid by Mrs. Erhart personally, just as Mrs. Omohundro should pay her attorney’s fee personally. So, on these two items, I dissent. They may seem small; but we should keep the law straight. The Chief Justice and Justice G-eorge Rose Smith join in this dissent.